DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's Response submitted January 26, 2021, has been received. The amendment of claims 1, 4-6, 9-11, is acknowledged.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid ejection head having an ejection orifice, a substrate, a liquid inflow path, and a liquid outflow path; where a distance from a center position of the ejection orifice to the ejection orifice side end of the first opening of the liquid inflow path is L1, a distance from the center - 10 -position of the ejection orifice to the ejection orifice side end of the first opening of the liquid outflow path is L2, a distance from the center position of the ejection orifice to the ejection orifice side end of the second opening of the liquid inflow path is L3, and a distance from the center position of the ejection orifice to the ejection orifice side end of the second opening of the liquid outflow path is L4.
The cited art, U.S. Patent Pub. 2013/0083136 (“Govyadinov”) in view of U.S. Patent Pub. 2006/0023032 (“Bibl”), discloses a similar liquid ejection head also having specific distances between flow paths but does not appear to explicitly disclose or suggest that the lengths described above of each path is related to the others as follows: L1 = L2 and L3<L4; or L1 <L2 and L3 < L4; or L2 < L2 and L3 = L4.  Thus, the cited art does not appear to explicitly disclose .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ERICA S LIN/Primary Examiner, Art Unit 2853